Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Moga on January 12, 2022.
The application has been amended as follows: 
In claim 1, line 44, the phrase “air from external” has been changed to –air from an external—
In claim 6, line 18, the phrase “sectionto” has been changed to –section to—
In claim 9, line 7, the phrase “abut against” has been changed to –abuts against—

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: with regards to claim 1, Examiner first notes Applicant’s desire to provide a manual pump having selectivity of the pressure/volume characteristics such as low volume/high pressure and high volume/low pressure.  The prior art offers multiple references that can perform this task adequately, including Kutella (US 7,353,746; see Abstract), Wang (US20090104059, Fig. 2, note adjustment mechanism at 40); Winefordner (US 6,027,319, see Figs. 2-4); Hermansen (US 5,676,529; see Figs. 5-8) and so forth.  Typical arrangements of these previously mentioned references and their manual pump construction include similarly situated large/small diameter cylinders, pistons and associated valves like that mentioned in claim 1.  However, Applicant also desires to help make pumping cycles more complete in a given situation and therefore offers the flexibility of selectively adjusting to either a singular pumping state or a dual pumping state in addition to offering low volume/high pressure and high volume/low pressure characteristics which Examiner believes is novel and nonobvious.  Therefore, Examiner has decided that the prior art of record does not disclose or reasonably teach in combination Applicants arrangement of a connecting tube, small/large diameter cylinders, plugs, piston, check valves and an adjustment mechanism fixedly mounted to a 5mouthpiece and operable to switch between a singular pumping state and a dual pumping state such that when said adjustment mechanism is in the singular pumping state, air in a first space is 5released to an external environment during the movement of a small-diameter cylinder toward said adjustment mechanism and when said adjustment mechanism is in the dual pumping state, air in said first space is injected 10into said mouthpiece during the movement of said small-diameter cylinder toward said adjustment mechanism.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746